
	
		II
		Calendar No. 699
		111th CONGRESS
		2d Session
		S. 3297
		[Report No. 111–369]
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2010
			Mr. Feingold (for
			 himself, Mr. Isakson,
			 Mr. Kerry, Mr.
			 Cardin, and Mr. Durbin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		
			December 15, 2010
			Reported by Mr. Kerry,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To update United States policy and authorities to help
		  advance a genuine transition to democracy and to promote economic recovery in
		  Zimbabwe.
	
	
		1.Short titleThis Act may be cited as the
			 Zimbabwe Transition to Democracy and
			 Economic Recovery Act of 2010..
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and
			 the Committee on Appropriations of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Financial Services, and the Committee on
			 Appropriations of the House of Representatives.
				(2)International
			 financial institutionsThe term international financial
			 institutions means the multilateral development banks and the
			 International Monetary Fund.
			(3)Multilateral
			 development banksThe term multilateral development
			 banks means—
				(A)the International
			 Bank for Reconstruction and Development;
				(B)the International
			 Development Association;
				(C)the International
			 Finance Corporation;
				(D)the Inter-American
			 Development Bank;
				(E)the Asian
			 Development Bank;
				(F)the Inter-American
			 Investment Corporation;
				(G)the African
			 Development Bank;
				(H)the African
			 Development Fund;
				(I)the European Bank
			 for Reconstruction and Development; and
				(J)the Multilateral
			 Investment Guarantee Agency.
				3.FindingsCongress makes the following
			 findings:
			(1)In the last
			 decade, Robert Mugabe and his government presided over the collapse of
			 Zimbabwe’s economy and a dramatic decline in the living conditions of the
			 people of Zimbabwe, while employing violent tactics to maintain power.
			(2)Through economic
			 mismanagement and undemocratic practices over the past decade, the Government
			 of Zimbabwe rendered itself ineligible to receive new loans, credits, or
			 guarantees from most international financial institutions, which would
			 otherwise be providing substantial resources to assist in the recovery and
			 modernization of Zimbabwe's economy and which would have benefitted the people
			 of Zimbabwe.
			(3)In September 2008,
			 after months of political violence against opposition members and their
			 supporters following disputed national elections, Robert Mugabe’s party, the
			 Zimbabwean African National Union-Patriotic Front (ZANU–PF), signed a
			 Global Political Agreement (GPA) with both factions of the
			 opposition Movement for Democratic Change (MDC), respectively led by Morgan
			 Tsvangirai and Arthur Mutambara, to form a transitional government, which was
			 inaugurated in February 2009.
			(4)In the GPA, which
			 has been enshrined in the constitution of Zimbabwe and guaranteed by the
			 Southern African Development Community (SADC) and the African Union (AU), the
			 parties declared their commitment to work together to create a genuine,
			 viable, permanent, sustainable, and nationally acceptable solution to the
			 Zimbabwe situation and in particular to implement the following agreement with
			 the aims of resolving once and for all the current political and economic
			 situations and charting a new political direction for the
			 country.
			(5)Under the
			 direction of the new Prime Minister, Morgan Tsvangirai, and Minister of
			 Finance, Tendai Biti, both from the MDC, the transitional government in
			 Zimbabwe has initiated a series of critical economic reforms, putting a stop to
			 some of the quasi-fiscal activities of the previous administration, resuming
			 salary payments to civil servants, and directing limited budget resources
			 toward critical social protection services and infrastructure repairs.
			(6)While
			 reform-minded members of the new coalition government have made some progress
			 in initiating reforms in the economic sector, the agreement has yet to be fully
			 implemented, and political and human rights abuses continue, in contravention
			 of the Global Political Agreement signed by the parties.
			(7)As of the date of
			 the enactment of this Act, state security forces remain largely under the
			 control of ZANU–PF and continue to harass MDC supporters and civic activists in
			 Zimbabwe, to force illegal and often violent seizures of private land and
			 property, and to exert extrajudicial control of diamond fields in the Marange
			 district of eastern Zimbabwe.
			(8)The continued
			 disrespect for the rule of law and property rights in Zimbabwe deters much
			 needed private investment in the country.
			(9)The formation of
			 the transitional government has brought changes to the political landscape in
			 Zimbabwe and created new opportunities for the United States and others to help
			 advance real reform and recovery by engaging with those in the government who
			 share those goals, while continuing to put targeted pressure on those who are
			 undermining the rule of law.
			4.Statement of
			 policyIt is the policy of the
			 United States to support the people of Zimbabwe in their struggle to affect
			 peaceful, democratic change, achieve broad-based and equitable economic growth,
			 and restore the rule of law, including through—
			(1)the continued
			 provision of humanitarian assistance to meet the urgent needs of the people of
			 Zimbabwe;
			(2)increased
			 resources through non-governmental entities to provide assistance to the
			 critical agriculture, economic, education, and health sectors;
			(3)the promotion of
			 trade by United States companies with Zimbabwe to stimulate the country’s
			 economic growth and support the livelihoods of its people;
			(4)engagement and
			 close consultation with regional governments and organizations, international
			 financial institutions, and other donors to push for the full implementation of
			 the Global Political Agreement and provide targeted support for fundamental
			 reforms in Zimbabwe;
			(5)continued support
			 for and engagement with civil society organizations in their efforts to promote
			 the rule of law and respect for human rights in Zimbabwe, including through
			 their contributions to the development of a new democratic constitution;
			(6)technical
			 assistance to those within the transitional government in Zimbabwe who
			 demonstrate commitment to fundamental reforms in line with the Global Political
			 Agreement;
			(7)the continuation
			 of the ban on the transfer of defense items and services and the suspension of
			 direct monetary assistance to the Government of Zimbabwe until there is greater
			 progress toward restoring the rule of law, civilian control over security
			 forces, and respect for human rights; and
			(8)the updating and
			 renewal of targeted financial sanctions and travel bans against those found to
			 be responsible for the deliberate breakdown of the rule of law, politically
			 motivated violence, hindrance of democracy, and other ongoing illegal
			 activities in Zimbabwe.
			5.Technical
			 assistance to the transitional government of Zimbabwe to support
			 reforms
			(a)AuthorityIn
			 accordance with section 531 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2346) and notwithstanding any other provision of law, the President is
			 authorized to provide technical assistance to ministries of the transitional
			 Government of Zimbabwe and to the Parliament of Zimbabwe to provide the
			 expertise and support necessary to ensure progress on economic, political, and
			 security sector reforms.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the transitional
			 Government of Zimbabwe should work to fully enact the economic, political, and
			 security sector reforms envisaged under the Global Political Agreement;
				(2)the United States
			 should continue to provide technical assistance to build the capacity of
			 ministries and offices within the transitional Government of Zimbabwe that
			 demonstrate a commitment to those reforms;
				(3)the Parliament of
			 Zimbabwe should work to make the government in that country accountable and to
			 hasten the pace of reform; and
				(4)the United States
			 should continue to provide technical assistance as needed to the Parliament of
			 Zimbabwe to support efforts to review, and as necessary, amend or repeal
			 legislation that—
					(A)violates freedom
			 of expression, assembly, or association; or
					(B)violates private
			 property rights and deters much-needed private investment.
					6.Support for land
			 reform, agricultural development, and food security to lay the groundwork for
			 economic recovery
			(a)Land
			 reformIt is the sense of Congress that—
				(1)the absence of
			 respect for property rights in Zimbabwe continues to hinder agricultural
			 productivity and economic recovery; and
				(2)the United States
			 should support credible efforts to conduct a comprehensive, transparent, and
			 non-partisan land audit as a critical step toward establishing accountability
			 and security of tenure.
				(b)Food
			 distribution and productionIt is the sense of Congress that
			 United States assistance to Zimbabwe should, to the extent possible given
			 existing concerns about land tenure security—
				(1)support
			 market-based mechanisms for the provision of credit and access to the inputs
			 necessary for agricultural production and for the handling, marketing, storage,
			 and processing of agricultural commodities;
				(2)encourage policies
			 that provide incentives for agricultural production; and
				(3)support
			 institutions that provide technical and financial support for the agriculture
			 sector.
				7.Amendment to the
			 Zimbabwe Democracy and Economic Recovery Act of 2001 to respond to Zimbabwe's
			 political transitionSection 4
			 of the Zimbabwe Democracy and Economic Recovery Act of 2001 (Public Law No.
			 107–99; 115 Stat. 962) is amended to read as follows:
			
				4.Support for
				democratic transition and economic recovery
					(a)FindingsCongress
				finds that the parties to the September 15, 2008, Global Political Agreement
				between the Zimbabwe African National Union-Patriotic Front (ZANU–PF) and the
				Movement for Democratic Change (MDC) committed themselves by law to work
				together to chart a new political direction for Zimbabwe, to prioritize the
				restoration of economic stability and growth, and to create conditions for the
				drafting of a new constitution that respects human rights and democratic
				principles.
					(b)Sense of
				CongressIt is the sense of Congress that, in order for the
				United States to most effectively support a transition to democratic and
				economic recovery in Zimbabwe to the greatest effect, United States policy
				should, to the extent possible, reflect new political conditions and
				opportunities created by the Global Political Agreement.
					(c)Debt
				reliefThe Secretary of the Treasury, in consultation with the
				Secretary of State, shall gather information on the debt incurred by Zimbabwe
				held by international financial institutions and private financial
				institutions, and the feasibility and advisability of restructuring,
				rescheduling, or eliminating such debt in the future, including by using the
				resources of the International Monetary Fund, the International Bank for
				Reconstruction and Development, and other appropriate international financial
				institutions.
					(d)Multilateral
				financing conditionsThe Secretary of the Treasury shall instruct
				the United States executive director to each international financial
				institution to oppose any extension by the respective institution of any loan,
				credit, or guarantee to the Government of Zimbabwe unless the proposed
				extension meets the following conditions:
						(1)There are
				sufficient controls for transparency and international oversight of the use of
				relevant funds.
						(2)Relevant funds, in
				cases where the international financial institutions are providing direct
				funding to or through the Government of Zimbabwe, will not be administered
				through or in coordination with—
							(A)ministries that
				have not demonstrated a commitment to reform and responsible fiscal management;
				or
							(B)the Reserve Bank
				of Zimbabwe, unless there are sufficient guarantees and a pattern of evidence
				that governance problems within the Reserve Bank of Zimbabwe have been
				addressed such that relevant funds will not be redirected for extra-legal
				purposes.
							(3)Relevant funds
				will not be administered by or directly accessible to individuals or financial
				institutions sanctioned by the United States.
						(e)Notification
						(1)In
				generalIf the United States votes in favor of any loan, credit,
				or guarantee to the Government of Zimbabwe by an international financial
				institution, the Secretary of the Treasury, in coordination with the Secretary
				of State, shall notify the appropriate congressional committees within 30 days
				of such vote and provide appropriate information on such vote pertaining to the
				conditions in subsection (d).
						(2)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
							(A)the Committee on
				Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and
				the Committee on Appropriations of the Senate; and
							(B)the Committee on
				Foreign Affairs, the Committee on Financial Services, and the Committee on
				Appropriations of the House of Representatives.
							(f)WaiverThe
				President may waive the provisions in subsection (d) and (e) if the President
				determines that it is in the national interest of the United States to do
				so.
					.
		8.Amendment to the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act of 2010 to update restrictions on United States assistance for the
			 Government of ZimbabweSubsection 7070(i) of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act of 2010
			 (division F of Public Law 111–117; 123 Stat. 3388) is amended to read as
			 follows: None of the funds appropriated by this Act may be made
			 available for assistance for the central Government of Zimbabwe, except for
			 macroeconomic growth, health, and education assistance, unless the Secretary of
			 State determines and reports in writing to the Committees on Appropriations
			 that the rule of law has been restored in Zimbabwe, including respect for
			 ownership and title to property and freedom of speech and
			 association.
		9.Actions to stop
			 illegal diamond flows
			(a)FindingsCongress
			 makes the following findings:
				(1)According to
			 credible human rights organizations, the armed forces of Zimbabwe continue to
			 exert control over diamond mines in the Marange district of eastern Zimbabwe,
			 and have committed horrific abuses against miners and local residents,
			 including extrajudicial killings, beatings, and torture.
				(2)A review mission
			 of the Kimberley Process traveled to Zimbabwe from June 30 to July 4, 2009, and
			 documented extensive smuggling of diamonds and abuses against civilians by the
			 police and army forces of the Government of Zimbabwe. The review mission
			 reportedly found there to be credible indications of significant
			 non-compliance by the Government of Zimbabwe with the minimum standards
			 of the Kimberley Process.
				(3)On December 11,
			 2009, the United States Senior Advisor to the Permanent Representative of the
			 United States to the 64th Session of the General Assembly stated that the
			 United States has serious concerns about Zimbabwe’s non-compliance with
			 the minimum requirements of the Kimberley Process, particularly relating to
			 smuggling and grave violence in and around the Marange diamond
			 fields.
				(4)The army and
			 police forces of the Government of Zimbabwe continue to serve primarily as
			 instruments of ZANU–PF, and their illegal activities involving diamonds
			 continue to fuel the efforts of ZANU–PF to undermine democratic processes and
			 institutions.
				(b)Sense of
			 CongressIn order to promote respect for the rule of law and to
			 prevent further human rights violations by state security forces in Zimbabwe,
			 it is the sense of Congress that, until the Secretary of State can certify that
			 Zimbabwe is in full compliance with the Kimberley Process, the President
			 should—
				(1)press for Zimbabwe
			 to be suspended from the Kimberley Process diamond certification scheme;
				(2)work with
			 Zimbabwe’s neighbors as well as with regional organizations to help stop the
			 flow of diamonds mined in Zimbabwe from crossing their shared border;
			 and
				(3)seek to identify
			 and prepare sanctions pursuant to Executive Order 13391 on individuals and
			 entities funding efforts to undermine democratic processes and institutions in
			 Zimbabwe through illegal activities involving diamonds.
				10.Updating and
			 tightening of United States targeted sanctions relating to
			 ZimbabweIt is the sense of
			 Congress that the Secretary of the Treasury, in close consultation with the
			 Secretary of State and other relevant officials of the United States
			 Government, should regularly review and update targeted sanctions related to
			 Zimbabwe, giving particular attention to—
			(1)the ways in which
			 certain entities directly support or fund activities in Zimbabwe that undermine
			 democratic processes and institutions;
			(2)the role and
			 functions of certain entities in activities critical to economic recovery in
			 Zimbabwe; and
			(3)how sanctions
			 could be strengthened against those entities that continue to directly support
			 or fund activities that are undermining democratic processes and institutions
			 in Zimbabwe.
			11.Preparations to
			 support efforts to prevent future election violence and abusesIt is the sense of Congress that the United
			 States Government should begin engaging with international partners and
			 regional governments to develop a coordinated strategy to prepare for future
			 elections in Zimbabwe, particularly to help reduce the risk of violence and
			 other abuses related to such elections.
		12.Briefing to
			 Congress
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury, the Secretary of State, and the
			 Administrator of the United States Agency for International Development shall
			 provide the appropriate congressional committees a briefing on efforts made
			 pursuant to this Act.
			(b)ContentThe
			 briefing required by subsection (a) shall include the following:
				(1)A description of
			 what technical assistance has been provided by the United States and by
			 international financial institutions to ministries of the transitional
			 Government of Zimbabwe and to the Parliament of Zimbabwe, an assessment of how
			 that assistance has contributed to demonstrable progress on economic and
			 political reforms, and recommendations for any additional changes in United
			 States law or policy that are needed to strengthen the opportunity for
			 democratic and economic reforms in Zimbabwe to succeed.
				(2)A description of
			 steps taken pursuant to section 9 to investigate and address the connection
			 between illegal activities involving diamonds and efforts to undermine
			 democratic processes and institutions in Zimbabwe.
				(3)A description of
			 efforts made pursuant to section 10 and any changes resulting from the review
			 and updating of United States targeted sanctions relating to Zimbabwe.
				(4)A description of
			 efforts made pursuant to section 11 and progress made toward developing a
			 coordinated strategy to prepare for future elections in Zimbabwe.
				
	
		1.Short titleThis Act may be cited as the
			 Zimbabwe Transition to Democracy and
			 Economic Recovery Act of 2010..
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on Foreign
			 Relations, the Committee on Banking, Housing, and Urban Affairs, and the
			 Committee on Appropriations of the Senate; and
				(B)the Committee on Foreign
			 Affairs, the Committee on Financial Services, and the Committee on
			 Appropriations of the House of Representatives.
				(2)International financial
			 institutionsThe term international financial
			 institutions means the multilateral development banks and the
			 International Monetary Fund.
			(3)Multilateral
			 development banksThe term multilateral development
			 banks has the meaning given that term in section 1307 of the
			 International Financial Institutions Act (22 U.S.C. 262m–7).
			3.FindingsCongress makes the following
			 findings:
			(1)In the last decade,
			 Robert Mugabe and his government presided over the collapse of Zimbabwe’s
			 economy and a dramatic decline in the living conditions of the people of
			 Zimbabwe, while employing violent tactics to maintain power.
			(2)Through economic
			 mismanagement and undemocratic practices over the past decade, the Government
			 of Zimbabwe rendered itself ineligible to receive new loans, credits, or
			 guarantees from most international financial institutions, which would
			 otherwise be providing substantial resources to assist in the recovery and
			 modernization of Zimbabwe's economy and which would have benefitted the people
			 of Zimbabwe.
			(3)In September 2008, after
			 months of political violence against opposition members and their supporters
			 following disputed national elections, Robert Mugabe’s party, the Zimbabwean
			 African National Union-Patriotic Front (ZANU-PF), signed a Global
			 Political Agreement (GPA) with both factions of the opposition Movement
			 for Democratic Change (MDC), respectively led by Morgan Tsvangirai and Arthur
			 Mutambara, to form a transitional government, which was inaugurated in February
			 2009.
			(4)In the GPA, which has
			 been enshrined in the constitution of Zimbabwe and guaranteed by the Southern
			 African Development Community (SADC) and the African Union (AU), the parties
			 declared their commitment to work together to create a genuine, viable,
			 permanent, sustainable, and nationally acceptable solution to the Zimbabwe
			 situation and in particular to implement the following agreement with the aims
			 of resolving once and for all the current political and economic situations and
			 charting a new political direction for the country.
			(5)Under the direction of
			 the new Prime Minister, Morgan Tsvangirai, and Minister of Finance, Tendai
			 Biti, both from the MDC, the transitional government in Zimbabwe has initiated
			 a series of critical economic reforms, putting a stop to some of the
			 quasi-fiscal activities of the previous administration, resuming salary
			 payments to civil servants, and directing limited budget resources toward
			 critical social protection services and infrastructure repairs.
			(6)While reform-minded
			 members of the new coalition government have made some progress in initiating
			 reforms in the economic sector, the agreement has yet to be fully implemented,
			 and political and human rights abuses continue, in contravention of the Global
			 Political Agreement signed by the parties.
			(7)As of the date of the
			 enactment of this Act, state security forces remain largely under the control
			 of ZANU-PF and continue to harass MDC supporters and civic activists in
			 Zimbabwe, to force illegal and often violent seizures of private land and
			 property, and to exert extrajudicial control of diamond fields in the Marange
			 district of eastern Zimbabwe.
			(8)The continued disrespect
			 for the rule of law and property rights in Zimbabwe deters much needed private
			 investment in the country.
			(9)The formation of the
			 transitional government has brought changes to the political landscape in
			 Zimbabwe and created new opportunities for the United States and others to help
			 advance real reform and recovery by engaging with those in the government who
			 share those goals, while continuing to put targeted pressure on those who are
			 undermining the rule of law.
			4.Statement of
			 policyIt is the policy of the
			 United States to support the people of Zimbabwe in their struggle to affect
			 peaceful, democratic change, achieve broad-based and equitable economic growth,
			 and restore the rule of law, including through—
			(1)the continued provision
			 of humanitarian assistance to meet the urgent needs of the people of
			 Zimbabwe;
			(2)provide resources through
			 non-governmental entities to assist the critical agriculture, economic,
			 education, and health sectors;
			(3)the promotion of trade by
			 United States companies with non-sanctioned individuals and entities in
			 Zimbabwe to stimulate the country’s economic growth and support the livelihoods
			 of its people;
			(4)engagement and close
			 consultation with regional governments and organizations, international
			 financial institutions, and other donors to push for the full implementation of
			 the Global Political Agreement and provide targeted support for fundamental
			 reforms in Zimbabwe;
			(5)continued support for and
			 engagement with civil society organizations in their efforts to promote the
			 rule of law and respect for human rights in Zimbabwe, including through their
			 contributions to the development of a new democratic constitution;
			(6)technical assistance to
			 those within the transitional government in Zimbabwe who demonstrate commitment
			 to fundamental reforms in line with the Global Political Agreement;
			(7)the continuation of the
			 ban on the transfer of defense items and services and the suspension of direct
			 monetary assistance to the Government of Zimbabwe until there is greater
			 progress toward restoring the rule of law, civilian control over security
			 forces, and respect for human rights; and
			(8)the updating and renewal
			 of targeted financial sanctions and travel bans against those found to be
			 responsible for the deliberate breakdown of the rule of law, politically
			 motivated violence, hindrance of democracy, and other ongoing illegal
			 activities in Zimbabwe.
			5.Technical assistance to
			 the transitional government of Zimbabwe to support reforms
			(a)AuthorityIn
			 accordance with section 531 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2346) and notwithstanding any other provision of law, the President is
			 authorized to provide technical assistance to ministries of the transitional
			 government of Zimbabwe and to the Parliament of Zimbabwe to provide the
			 expertise and support necessary to ensure progress on economic, political, and
			 security sector reforms.
			(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the transitional
			 Government of Zimbabwe should work to fully enact the economic, political, and
			 security sector reforms envisaged under the Global Political Agreement;
				(2)the United States should
			 continue to provide technical assistance to build the capacity of ministries
			 and offices within the transitional government of Zimbabwe that demonstrate a
			 commitment to those reforms;
				(3)the Parliament of
			 Zimbabwe should work to make the government in that country accountable and to
			 hasten the pace of reform; and
				(4)the United States should
			 continue to provide technical assistance as needed to the Parliament of
			 Zimbabwe to support efforts to review, and as necessary, amend or repeal
			 legislation that violates democratic principles.
				(c)SunsetThe
			 authority under subsection (a) shall expire on September 30, 2014.
			6.Support for land reform,
			 agricultural development, and food security to lay the groundwork for economic
			 recovery
			(a)Land
			 reformIt is the sense of Congress that—
				(1)the absence of respect
			 for property rights in Zimbabwe continues to hinder agricultural productivity
			 and economic recovery; and
				(2)the United States should
			 support credible efforts to conduct a comprehensive, transparent, and
			 non-partisan land audit as a critical step toward establishing accountability
			 and security of tenure.
				(b)Food distribution and
			 productionIt is the sense of Congress that United States
			 assistance to Zimbabwe should, to the extent possible given existing concerns
			 about land tenure security—
				(1)support market-based
			 mechanisms for the provision of credit and access to the inputs necessary for
			 agricultural production and for the handling, marketing, storage, and
			 processing of agricultural commodities;
				(2)encourage policies that
			 provide incentives for agricultural production; and
				(3)support institutions that
			 provide technical and financial support for the agriculture sector.
				7.Amendment to the
			 Zimbabwe Democracy and Economic Recovery Act of 2001 to respond to Zimbabwe's
			 political transitionSection 4
			 of the Zimbabwe Democracy and Economic Recovery Act of 2001 (Public Law No.
			 107–99; 115 Stat. 962) is amended to read as follows:
			
				4.Support for democratic
				transition and economic recovery
					(a)FindingsCongress
				finds that the parties to the September 15, 2008, Global Political Agreement
				between the Zimbabwe African National Union-Patriotic Front (ZANU-PF) and the
				Movement for Democratic Change (MDC) committed themselves by law to work
				together to chart a new political direction for Zimbabwe, to prioritize the
				restoration of economic stability and growth, and to create conditions for the
				drafting of a new constitution that respects human rights and democratic
				principles.
					(b)Sense of
				CongressIt is the sense of Congress that, in order for the
				United States to most effectively support a transition to democratic and
				economic recovery in Zimbabwe to the greatest effect, United States policy
				should, to the extent possible, reflect new political conditions and
				opportunities created by the Global Political Agreement.
					(c)Debt
				reliefThe Secretary of the Treasury, in consultation with the
				Secretary of State, shall gather information on the debt incurred by Zimbabwe
				held by international financial institutions and private financial
				institutions, and the feasibility and advisability of restructuring,
				rescheduling, or eliminating such debt in the future if the Government of
				Zimbabwe makes significant progress toward restoring the rule of law and
				enacting democratic reforms.
					(d)Multilateral financing
				conditionsThe Secretary of the Treasury shall instruct the
				United States executive director to each international financial institution to
				oppose any extension by the respective institution of any loan, credit, or
				guarantee to the Government of Zimbabwe unless the proposed extension meets the
				following conditions:
						(1)There are sufficient
				controls for transparency and international oversight of the use of relevant
				funds.
						(2)Relevant funds, in cases
				where the international financial institutions are providing direct funding to
				or through the Government of Zimbabwe, will not be administered through or in
				coordination with—
							(A)ministries that have not
				demonstrated a commitment to reform and responsible fiscal management;
				or
							(B)the Reserve Bank of
				Zimbabwe, unless there are sufficient guarantees and a pattern of evidence that
				governance problems within the Reserve Bank of Zimbabwe have been addressed
				such that relevant funds will not be redirected for extra-legal
				purposes.
							(3)Relevant funds will not
				be administered by or directly accessible to individuals or financial
				institutions sanctioned by the United States.
						(e)Notification
						(1)In
				generalIf the United States votes in favor of any loan, credit,
				or guarantee to the Government of Zimbabwe by an international financial
				institution, the Secretary of the Treasury, in coordination with the Secretary
				of State, shall notify the appropriate congressional committees within 30 days
				of such vote and provide appropriate information on such vote pertaining to the
				conditions in subsection (d).
						(2)Appropriate
				congressional committees definedIn this subsection, the term
				appropriate congressional committees means—
							(A)the Committee on Foreign
				Relations, the Committee on Banking, Housing, and Urban Affairs, and the
				Committee on Appropriations of the Senate; and
							(B)the Committee on Foreign
				Affairs, the Committee on Financial Services, and the Committee on
				Appropriations of the House of Representatives.
							(f)WaiverThe
				President may waive the provisions in subsection (d) and (e) if the President
				determines that it is in the national interest of the United States to do
				so.
					.
		8.Amendment to the
			 Department of State, Foreign Operations, and Related Programs Appropriations
			 Act of 2010 to update restrictions on United States assistance for the
			 Government of ZimbabweSubsection 7070(i) of the Department of
			 State, Foreign Operations, and Related Programs Appropriations Act of 2010
			 (division F of Public Law 111–117; 123 Stat. 3388) is amended to read as
			 follows: None of the funds appropriated by this Act may be made
			 available for assistance for the central government of Zimbabwe, except for
			 macroeconomic growth, health, and education assistance, unless the Secretary of
			 State determines and reports in writing to the Committees on Appropriations
			 that the rule of law has been restored in Zimbabwe, including respect for
			 ownership and title to property and freedom of speech and
			 association.
		9.Actions to stop illegal
			 diamond flows
			(a)FindingsCongress
			 makes the following findings:
				(1)According to credible
			 human rights organizations, the armed forces of Zimbabwe continue to exert
			 control over diamond mines in the Marange district of eastern Zimbabwe, and
			 have committed horrific abuses against miners and local residents, including
			 extrajudicial killings, beatings, and torture.
				(2)A review mission of the
			 Kimberley Process traveled to Zimbabwe from June 30 to July 4, 2009, and
			 documented extensive smuggling of diamonds and abuses against civilians by the
			 police and army forces of the Government of Zimbabwe. The review mission
			 reportedly found there to be credible indications of significant
			 non-compliance by the Government of Zimbabwe with the minimum standards
			 of the Kimberley Process.
				(3)On December 11, 2009, the
			 United States Senior Advisor to the Permanent Representative of the United
			 States to the 64th Session of the General Assembly stated that the United
			 States has serious concerns about Zimbabwe’s non-compliance with the
			 minimum requirements of the Kimberley Process, particularly relating to
			 smuggling and grave violence in and around the Marange diamond
			 fields.
				(4)The army and police
			 forces of the Government of Zimbabwe continue to serve primarily as instruments
			 of ZANU-PF, and their illegal activities involving diamonds continue to fuel
			 the efforts of ZANU-PF to undermine democratic processes and
			 institutions.
				(b)Sense of
			 CongressIn order to promote respect for the rule of law and to
			 prevent further human rights violations by state security forces in Zimbabwe,
			 it is the sense of Congress that, until the Secretary of State can certify that
			 Zimbabwe is in full compliance with the Kimberley Process, the President
			 should—
				(1)press for Zimbabwe to be
			 suspended from the Kimberley Process diamond certification scheme;
				(2)work with Zimbabwe’s
			 neighbors as well as with regional organizations to help stop the flow of
			 illegal diamonds mined in Zimbabwe from crossing their shared border;
			 and
				(3)seek to identify and
			 prepare sanctions pursuant to Executive Order 13391 on individuals and entities
			 funding efforts to undermine democratic processes and institutions in Zimbabwe
			 through illegal activities involving diamonds.
				10.Updating and tightening
			 of United States targeted sanctions relating to ZimbabweIt is the sense of Congress that the
			 Secretary of the Treasury, in close consultation with the Secretary of State
			 and other relevant officials of the United States Government, should regularly
			 review and update targeted sanctions related to Zimbabwe, giving particular
			 attention to—
			(1)the ways in which certain
			 entities directly support or fund activities in Zimbabwe that undermine
			 democratic processes and institutions;
			(2)the role and functions of
			 certain entities in activities critical to economic recovery in Zimbabwe;
			 and
			(3)how sanctions could be
			 strengthened against those entities that continue to directly support or fund
			 activities that are undermining democratic processes and institutions in
			 Zimbabwe.
			11.Preparations to support
			 efforts to prevent future election violence and abusesIt is the sense of Congress that the United
			 States Government should begin engaging with international partners and
			 regional governments to develop a coordinated strategy to prepare for future
			 elections in Zimbabwe, particularly to help reduce the risk of violence and
			 other abuses related to such elections.
		12.Briefing to
			 Congress
			(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of the Treasury, the Secretary of State, and the
			 Administrator of the United States Agency for International Development shall
			 provide the appropriate congressional committees a briefing on efforts made
			 pursuant to this Act.
			(b)ContentThe
			 briefing required by subsection (a) shall include the following:
				(1)A description of what
			 technical assistance has been provided by the United States and by
			 international financial institutions to ministries of the transitional
			 government of Zimbabwe and to the Parliament of Zimbabwe, an assessment of how
			 that assistance has contributed to demonstrable progress on economic and
			 political reforms, and recommendations for any additional changes in United
			 States law or policy that are needed to strengthen the opportunity for
			 democratic and economic reforms in Zimbabwe to succeed.
				(2)A description of steps
			 taken pursuant to section 9 to investigate and address the connection between
			 illegal activities involving diamonds and efforts to undermine democratic
			 processes and institutions in Zimbabwe.
				(3)A description of efforts
			 made pursuant to section 10 and any changes resulting from the review and
			 updating of United States targeted sanctions relating to Zimbabwe.
				(4)A description of efforts
			 made pursuant to section 11 and progress made toward developing a coordinated
			 strategy to prepare for future elections in Zimbabwe.
				
	
		December 15, 2010
		Reported with an amendment
	
